PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re application of
RODGERS et al.
Application No. 16/186,497
Filed: November 10, 2018
Attorney Docket No. 
:
:
:   DECISION ON PETITION
:
:




This is a decision on the petition filed September 30, 2020, to revive the above-identified application under the unintentional provisions of 37 CFR 1.137(a).
 
The request for refund is DISMISSED.

It is noted that petitioner has submitted a COVID-19 statement of delay for the $525.00 petition to revive fee with the present petition. However the non-final Office action mailed on December 26, 2019, gave the applicant a three (3) month time period for reply due by March 26, 2020. Applicant submitted a one (1) month extension of times. However a two (2) month extension of times was needed and due July 26, 2020 to make the reply timely. As a result, the sua sponte request for waiver of the petition fee under 37 CFR 1.17(m) is not granted and petitioner is required to pay the petition fee.

As a result, the petition is considered as being submitted without the required fee. In this regards, the rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition to revive an abandoned application for patent based on unintentional delay or to accept an unintentionally delayed payment of a fee for issuing a patent.  In this instance, the fee required by law is $525.   

Since the petition in the above identified application was not accompanied by the correct payment of the required fee.  No consideration on the merits can be given to the petition until the required fee is received.



Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Any questions concerning this matter may be directed to the undersigned at (571) 272-4231 



/Michelle R. Eason/
Michelle R. Eason 
Paralegal Specialist
Office of Petitions